Exhibit 99.1 ITEM 1. BUSINESS. Keystone Consolidated Industries, Inc. (“KCI”) is a leading manufacturer of steel fabricated wire products, welded wire reinforcement, coiled rebar, industrial wire and wire rod for the agricultural, industrial, construction, original equipment manufacturer and retail consumer markets, and we are one of the largest manufacturers of fabricated wire products in the United States based on tons shipped (112,000 tons in 2006).We are vertically integrated, converting substantially all of our fabricated wire products, welded wire reinforcement, coiled rebar and industrial wire from wire rod produced in our steel mini-mill.Our vertical integration has historically allowed us to benefit from the higher and more stable margins associated with fabricated wire products and welded wire reinforcement, as compared to wire rod, as well as from lower production costs of wire rod as compared to fabricators that purchase wire rod in the open market.Moreover, we believe our downstream fabricated wire products, welded wire reinforcement, coiled rebar and industrial wire businesses better insulate us from the effects of wire rod imports as compared to non-integrated wire rod producers. Our operating segments are organized by our manufacturing facilities and include two reportable segments: · Keystone Steel and Wire (“KSW”), located in Peoria, Illinois, operates an electric arc furnace mini-mill and manufactures and sells wire rod, industrial wire, nails, coiled rebar and fabricated wire products to agricultural, industrial, construction, commercial, original equipment manufacturers and retail consumer markets; and · Engineered Wire Products (“EWP”), located in Upper Sandusky, Ohio, manufactures and sells welded wire reinforcement in both roll and sheet form that is utilized in concrete construction products including pipe, pre-cast boxes and applications for use in roadways, buildings and bridges. Previously, Keystone Wire Products (“KWP”), located in Sherman, Texas, was a separate reportable segment.KWP manufactured and sold industrial wire and fabricated wire products.Approximately 60% of KWP’s sales were to KSW in each of 2004, 2005 and 2006.During the third quarter of 2006, in an effort to reduce costs, we decided to relocate KWP’s industrial wire manufacturing operations to KSW.During the third quarter of 2007, in further efforts to reduce costs, we decided to discontinue all remaining manufacturing operations at KWP and KWP was liquidated during the fourth quarter of 2007.The majority of KWP’s wire products production equipment was transferred to KSW or sold.The former KWP facility is now operated solely as a KSW distribution center.We do not anticipate any changes in our customer base as a result of this decision, as shipments that are distributed through the former KWP location are now recognized as KSW sales.Accordingly, KWP is now considered part of our KSW segment.For comparability purposes we have combined KWP’s prior segment results with KSW’s segment results. We also decided to discontinue our nail operations during the third quarter of 2006 as a result of lower cost foreign competition driving down selling prices, which eliminated the profitability of our nail business.By the end of the second quarter of 2007, all nail production should be phased out. For additional information about our segments see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Note 3 to our Consolidated Financial Statements. - 1 - We are the successor to Keystone Steel & Wire Company, which was founded in 1889.Contran Corporation owns 51.0% of our outstanding common stock at December 31, 2006.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or companies related to Mr. Simmons. Consequently, Mr. Simmons may be deemed to control Contran and us. Unless otherwise indicated, references in this report to "we", "us" or "our" refer to KCI and its subsidiaries, taken as a whole. Manufacturing Overview Our manufacturing operations consist of an electric arc furnace mini-mill, a rod mill and three wire and wire product fabrication facilities as outlined in our segment discussion above.The manufacturing process commences at KSW’s Illinois facility where ferrous scrap is loaded into an electric arc furnace, converted into molten steel and then transferred to a ladle refining furnace where chemistries and temperatures are monitored and adjusted to specifications prior to casting.The molten steel is transferred from the ladle refining furnace into a six-strand continuous casting machine which produces five-inch square strands referred to as billets that are cut to predetermined lengths.These billets, along with any billets purchased from outside suppliers, are then transferred to the adjoining rod mill. Upon entering the rod mill, the billets are brought to rolling temperature in a reheat furnace and are fed to the rolling mill, where they are finished to a variety of diameters and specifications. After rolling, the wire rod is coiled and cooled.After cooling, the coiled wire rod passes through inspection stations for metallurgical, surface and diameter checks.Finished coils are compacted and tied, and either further processed into industrial wire, welded wire reinforcement, nails, coiled rebar and fabricated wire products at our wire and wire product fabrication facilities or shipped to wire rod customers. While we do not maintain a significant "shelf" inventory of finished wire rod, we generally have on hand approximately a one-month supply of industrial wire, welded wire reinforcement, coiled rebarand fabricated wire products inventory which enables us to fill customer orders and respond to shifts in product demand. Raw Materials and Energy The primary raw material used in our operations is ferrous scrap.Our steel mill is located close to numerous sources of high density automobile, industrial and railroad ferrous scrap, all of which are currently readily available.We believe we are one of the largest recyclers of ferrous scrap in Illinois.The purchase of ferrous scrap is highly competitive and its price volatility is influenced by periodic shortages, export activity, freight costs, weather, and other conditions beyond our control.The cost of ferrous scrap can fluctuate significantly and product selling prices cannot always be adjusted, especially in the short-term, to recover the costs of increases in ferrous scrap prices.We have not entered into any long-term contracts for the purchase or supply of ferrous scrap; therefore, we are subject to the price fluctuation of ferrous scrap. - 2 - Our manufacturing processes consume large amounts of energy in the form of electricity and natural gas.During 2004, 2005 and 2006, we purchased electrical energy for KSW’s Illinoisfacility from a utility under an interruptible service contract which provided for more economical electricity rates but allowed the utility to refuse or interrupt power to KSW.During the past three years, the utility exercised their rights under the contract and periodically interrupted our power, which resulted in decreased production and increased costs associated with the related downtime.This agreement expired on December 31, 2006. Deregulation of electricity in
